DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a method to optimize a visual presentation of a user during a video conferencing session by determining whether an image capturing device is activated and transmitting a video portion, determining the user’s position in the image and transferring an alert to the user if the user’s position should be adjusted. 
This judicial exception is not integrated into a practical application because the concept falls within the Certain Methods of Organizing Human Activity grouping. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-8, 10-12, 15, 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0241882 A1, “Lee”).
As to claims 1, 11, Lee discloses a video-enabled communication device (client device 104, Fig. 2A, para. 0107-0109), comprising: 
a camera (camera 224); 
a microphone (microphone 216); 
a processor (CPU 202); and 
a computer readable medium comprising instructions (para. 0049, 0068) that cause the processor to: 
during a communication session including audio and/or video (over the duration of an in-progress teleconference session, para. 0026, 0108, 0125), detect whether the camera is activated and transmitting a video portion (client device 104 processes video stream data generated at the client device 104 from video captured by the camera, para. 0019-0026); 
in response to detecting the camera is activated and transmitting the video portion, process the video portion to determine a user's position in a frame of the camera (video is processed to determine participant quality signals, including the position of the user’s body in the field of view in the video data, para. 0026); and 
in response to detecting the user's position within the frame of the camera should be adjusted, transfer an alert to the user (client device 104 provides one or more prompts to adjust position associated with the participant quality signal, alerting the user of low-quality behavior or state, para. 0026, 0092, 0116-0118, 0126).
As to claims 12, Lee discloses: wherein processing the video portion to determine the user's position in the frame of the camera comprises detecting a state of illumination (when face detection vacillates quickly between face-detected and no-face-detected states, a prompt is presented that instructs the user to adjust lighting, para. 0124).
As to claims 5, 15, Lee discloses: wherein processing the video portion to determine the user's position in the frame of the camera comprises detecting the user is too far away from the camera (user is prompted to get closer to the camera, para. 0123).
As to claims 7, 17, Lee discloses: wherein transferring the alert to the user comprises transferring a visual alert (an alert notification or prompt may be presented visually, para. 0024, 0026, 0111-0112, 0116-0118).
As to claims 8, 18, Lee discloses: wherein transferring the alert to the user comprises transferring an audio alert (a prompt may be presented as audio, para. 0024, 0026, 0111-0112, 0116-0117).
As to claim 10, Lee discloses: wherein processing the video portion to determine the user's position in the frame of the camera comprises detecting a face and/or shoulders of the user (determines if user’s face is centered, para. 0092, 0133).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wheatley et al. (US 2009/0172756 A1, “Wheatley”).
Lee differs from claims 3, 13 in that it although it teaches adjusting illumination (para. 0124), it does not specify: wherein the state of illumination should be increased, and from claims 4, 14 in that it does not specify: wherein the state of illumination should be decreased.
Wheatley teaches a video telephony device which analyzes illumination, and presents recommendations to the user to dim or increase lighting intensity (para. 0020, 0023; Fig. 3, step 306; Fig. 6, step 626).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the above teaching of Wheatley in order to provide more explicit guidance to the user.
Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Baird (US 2012/0320142 A1).
Lee differs from claims 6, 16 in that although it teaches detecting the user is too far from the camera (para. 0123), it does not specify: wherein processing the video portion to determine the user's position in the frame of the camera comprises detecting the user is too close the camera.
Baird teaches indicating to user that the user’s image is positioned either too close to or too far from the camera (para. 0019, 0029).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the above teaching of Baird in order to determine either condition which needs corrective action.
Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Erhart et al. (US 2009/0027485 A1, “Erhart”).
Lee differs from claims 9, 19 in that it does not disclose: wherein the user comprises a contact center agent, and wherein transferring the alert to the user comprises transferring an alert to a supervisor of the contact center agent.
Erhart teaches monitoring the quality of a video call based on the call center agent’s real-time image and notifying the agent’s supervisor if a predetermined condition is detected (Abstract, para. 0011).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the above teaching of Erhart in order to use the device of Lee within a call center environment, which is well known to require video call quality monitoring, as taught by Erhart (para. 0010).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brooks et al. (US 2020/0351112 A1) teach presenting correction recommendations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652